19-01294-scc   Doc 43-11   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 9
                            (Redacted) Pg 1 of 4




                     EXHIBIT 9
19-01294-scc   Doc 43-11   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 9
                            (Redacted) Pg 2 of 4
19-01294-scc   Doc 43-11   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 9
                            (Redacted) Pg 3 of 4
19-01294-scc   Doc 43-11   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 9
                            (Redacted) Pg 4 of 4
